Motion, for stay granted, unless plaintiff will stipulate that any of the bondholders may intervene and serve answers on or before 12th December, 1905, to which a reply will be served within three days without the right to said bondholders to amend their answers as of course thereafter. The trial of the action to proceed on eighteenth December as specified in th.e order of twenty-eighth November. If plaintiff will so stipulate, motion for stay denied. No costs to either party. All concurred. Chester, J., not sitting.